Appeal by the defendant from a judgment of the Supreme Court, Queens County (Erlbaum, J.), rendered September 29, 2005, convicting him of attempted murder in the second degree (two counts), upon his plea of guilty, and imposing sentence. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]) and moves to be relieved of the assignment to prosecute these appeals.
Ordered that the motion is granted, Christopher Renfroe is relieved as counsel for the appellant, and is directed to turn over all papers in his possession to new counsel assigned herein; and it is further,
Ordered that Dennis Coppin, 47-03 Bell Boulevard, Bayside, N.Y., 11361, is assigned as counsel to perfect the appeal from the judgment of conviction rendered September 29, 2005; and it is further,
Ordered that the People are directed to furnish a copy of the certified transcript of the proceedings to the new assigned counsel; and it is further,
Ordered that new counsel shall serve and file a brief on behalf of the appellant within 90 days of the date of this decision and *474order and the People shall serve and file their brief within 120 days of the date of this decision and order; by prior decision and order on motion of this Court, the defendant was granted leave to prosecute the appeal as a poor person, with the appeal to be heard on the original papers (including a certified transcript of the proceedings) and on the briefs of the parties, who were directed to file nine copies of their respective briefs and to serve one copy on each other.
Upon this Court’s independent review of the record, we conclude that nonfrivolous issues exist, including, but not limited to, the voluntariness of the defendant’s plea (see People v Hill, 9 NY3d 189 [2007]; People v Louree, 8 NY3d 541 [2007]; People v Catu, 4 NY3d 242 [2005]; People v Kirksey, 43 AD3d 472 [2007]). Accordingly, assignment of new counsel is warranted (see People v Stokes, 95 NY2d 633, 638 [2001]; People v Vasquez, 70 NY2d 1, 4 [1987]). Prudenti, PJ., Skelos, Miller, Covello and McCarthy, JJ., concur.